                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                             ORLANDO DIVISION

LINDA A. NASH,

       Plaintiff,

v.                                                      Case No: 6:18-cv-1712-Orl-37TBS

BANK OF AMERICA, N.A.,

       Defendant.


                                           ORDER

       This case comes before the Court without a hearing on Plaintiff’s Motion for Entry

of Default Against Defendant Bank of America for Failing to Respond to Plaintiff’s Petition

for Injunction (Doc. 6). Plaintiff served Defendant by sending it a copy of her petition by

United States certified mail, return receipt requested (Id., ¶ 3; Doc. 6-1). The post office

advises that Plaintiff’s “item was delivered to the front desk or reception area at 4:23 pm

on October 16, 2018 in MIAMI, FL 33130” (Doc. 6-1 at 2).

       A plaintiff may serve a corporate defendant by:

               delivering a copy of the summons and of the complaint to an
               officer, a managing or general agent, or any other agent
               authorized by appointment or by law to receive service of
               process and—if the agent is one authorized by statute and the
               statute so requires—by also mailing a copy of each to the
               defendant[.]

FED. R. CIV. P. 4(h)(1)(B). A plaintiff may also serve a defendant by “following state law for

serving a summons in an action brought in courts of general jurisdiction in the state where

the district court is located or where service is made[.]” FED. R. CIV. P. 4(h)(1)(A), 4(e)(1).

Florida Statutes permit process to be served on a corporation by serving any one of the

following persons: (a) the president, vice president or other corporate head; (b) the
cashier, treasurer, secretary, or general manager; (c) any corporate director; (d) any

officer or business agent residing in Florida; (e) or an agent designated by the corporation

under FLA. STAT. 48.091. 1 See FLA. STAT. § 48.081. In Florida, the registered agent can

be either an individual who resides in the state or another corporation authorized to

conduct business in Florida. See FLA. STAT. § 607.0501(1)(b).

        Plaintiff’s motion does not mention a summons let alone the service of a summons

on Defendant. And, the delivery by mail of a copy of her petition to the front desk or

reception at one of Defendant’s locations is insufficient to effect service of process.

Accordingly, the motion DENIED.

        DONE and ORDERED in Orlando, Florida on November 13, 2018.




Copy furnished to Plaintiff




        1   FLA. STAT. § 48.091 provides:
                  (1) Every Florida corporation and every foreign corporation now qualified
                  or hereafter qualifying to transact business in this state shall designate a
                  registered agent and registered office in accordance with chapter 607.
                  (2) Every corporation shall keep the registered office open from 10 a.m. to
                  12 noon each day except Saturdays, Sundays, and legal holidays, and
                  shall keep one or more registered agents on whom process may be served
                  at the office during these hours. The corporation shall keep a sign posted
                  in the office in some conspicuous place designating the name of the
                  corporation and the name of its registered agent on whom process may be
                  served.
Under the statute, if Balfour is unable to serve the registered agent because of the failure to comply with
FLA. STAT. § 48.091, “service of process shall be permitted on any employee at the corporation’s principal
place of business or on any employee of the registered agent.” FLA. STAT. § 48.081(3)(a).




                                                       -2-
